                    Case: 1:20-cr-00508-SO Doc #: 1 Filed: 08/19/20 1 of 1. PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURTFILED
                                                               for the
                                                                                                       11:22 am Aug 19 2020
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Ohio                        Clerk U.S. District Court
                                                                                                    Northern District of Ohio
                  United States of America                        )
                             v.                                   )                                        Cleveland
                  Martino Jamel Andrews
                                                                  )      Case No.      0-
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 30, 2020               in the county of              Cuyahoga           in the
     Northern          District of             Ohio           , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S. Code § 844(f)(1)                       maliciously damage or destroy, or to attempt to damage or destroy, any
                                               building, vehicle, or other personal or real property owned, or possessed by,
                                               or leased to, the United States, or any department or agency thereof, or any
                                               institution or organization receiving Federal financial assistance by means of
                                               fire or an explosive




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                            ATF SA Janna Pennfield
                                                                                              Printed name and title
Sworn to via telephone after submission by reliable
electronic means. Fed. R. Crim. P. 3, 4(d), and 4.1.


Date:       Aug 19, 2020
                                                                                                Judge’s signature

City and state:                         Cleveland, Ohio                             U.S. Magistrate Judge David A. Ruiz
                                                                                              Printed name and title
